State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 17, 2016                   522672
________________________________

In the Matter of the Claim of
   VICTOR P. CORSO,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   October 12, 2016

Before:   Peters, P.J., McCarthy, Lynch, Rose and Mulvey, JJ.

                             __________


     Victor P. Corso, Huntington, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City (Gary
Leibowitz of counsel), for respondent.

                             __________


Mulvey, J.

      Appeal from three decisions of the Unemployment Insurance
Appeal Board, filed May 28, 2015, which ruled, among other
things, that claimant was ineligible to receive unemployment
insurance benefits because he failed to comply with certification
and reporting requirements.

      Contrary to claimant's contention, substantial evidence
supports the decisions of the Unemployment Insurance Appeal Board
finding that claimant made willful false statements to obtain
unemployment insurance benefits. The record establishes that
claimant vacationed in Europe from September 5, 2014 until
September 22, 2014 and either attempted to, or in fact did,
certify for unemployment insurance benefits during that period.
Although claimant had received a Department of Labor handbook, he
did not read it and failed to comply with the directives
                              -2-                522672

regarding travel outside the United States. Specifically, the
handbook states that a claimant who travels to a foreign country
other than Canada does not qualify for unemployment insurance
benefits unless such travel is to search for work. The handbook
specifically notes that "[c]laiming benefits while outside the
United States or Canada is considered fraud." The record also
reflects that, upon his initial attempt to certify for
unemployment insurance benefits while in Europe, claimant
disregarded a notification that appeared on his computer
informing him that he should not attempt to certify for benefits
because he was outside the United States. The following week,
claimant certified for unemployment insurance benefits using his
smartphone and international calling plan that circumvented that
notification. Furthermore, by certifying for unemployment
insurance benefits, claimant was attesting that he was ready,
willing and able to work, despite the fact that he was on
vacation in Europe.

      Under these circumstances, we find no reason to disturb the
Board's factual conclusion that claimant made willful
misrepresentations to obtain benefits (see Matter of Inatomi
[Commissioner of Labor], 116 AD3d 1332, 1333 [2014]; Matter of
Kossarska-Goetz [Commissioner of Labor], 111 AD3d 1240, 1241
[2013]). We note that "neither claimant's failure to adequately
read the handbook nor the purportedly unintentional nature of his
misrepresentation is a valid defense" (Matter of Roberts
[Commissioner of Labor], 49 AD3d 1129, 1129-1130 [2008] [internal
citations omitted]). We have reviewed claimant's remaining
contentions, including that the forfeiture penalty was excessive,
and find them to be without merit.

     Peters, P.J., McCarthy, Lynch and Rose, JJ., concur.
                        -3-                  522672

ORDERED that the decisions are affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court